Citation Nr: 0731233	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  02-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1969 to October 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in March 2007 the veteran 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He noted that his prior VA Form 21-4142 included restrictions 
on the type of information that could be released, and that 
there were no such restrictions for the current release.  It 
is unclear whether Atascadero State Hospital, the provider 
named in the VA Forms 21-4142, possesses records which have 
not yet been obtained by VA.  As such, the Board has 
determined that an additional remand is in order to obtain 
any outstanding records from Atascadero State Hospital. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED for the following action:

The AOJ should attempt to obtain any 
pertinent treatment records from 
Atascadero State Hospital.  Any records 
obtained should be associated with the 
claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



